DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a method of making a diabetic foot patient-specific skin regeneration sheet.
Group II, claim 11, drawn to a diabetic foot patient-specific skin regeneration sheet made by the method of claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to II lack unity of invention because even though the inventions of these groups require the technical feature of a diabetic foot patient-specific skin regeneration sheet, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Falanga WO 2009/154840 A2 published on December 23, 2009 (cited in the IDS received on 12/10/21) in view of Tsuji et al., World J. Stem Cells 6:312-321 (2014).  Falanga teaches a fibrin sealant comprising a fibrinogen complex (FC) complex comprising fibrinogen and fibonectin, a thrombin component, and a cellular component such as stem/progenitor cells including mesenchymal stem cells (See Falanga specification, pg. 3, 3rd paragraph; pg. 4, 3rd paragraph).  This fibrin sealant is used for treating acute and chronic wounds by applying it to a wound site (See Falanga specification, pg. 1, last paragraph to pg. 2, 1st paragraph; pg. 2, last paragraph) such as diabetic foot ulcers (See Falanga specification, pg. 13, 2nd paragraph).  The fibrin sealant is in the form of a polymerized pre-formed gel or spray (See Falanga specification, pg. 2, 1st paragraph; pg. 3, 2nd paragraph) where fibrin monomers and fibronectin are cross-linked to form a high-molecular weight polymer via peptide bond formation (See Falanga specification, pg. 11, 2nd paragraph).  Falanga also teaches that the fibrin sealant as a pre-formed gel is applied evenly to the surface area of the wound, and a didactic component such as a skin substitute or ECM material can also be added to provide a scaffold for the stem cells to propagate and differentiate (See Falanga specification, pg. 15, 3rd paragraph).  As such, the pre-formed gel with or without the scaffold forms a sheet that covers the skin wound area.  Thus, Falanga teaches a fibrin sealant in the form of a pre-formed gel comprising a fibrinogen complex (FC) complex comprising fibrinogen and fibonectin, a thrombin component, and a cellular component such as stem/progenitor cells including mesenchymal stem cells for use in treating a diabetic foot ulcer.  
However, Falanga does not teach that the MSCs are derived from adipose tissue. 
Tsuji et al. teaches that adipose derived stem cells (ASCs) are MSCs that are obtained from abundant adipose tissue (See Tsuji article, abstract).  Obtaining MSCs derived from abundant adipose tissue instead of bone marrow can be done via a minimally invasive procedure, which results in a high number of cells (See Tsuji article, abstract).  Thus, Tsuji et al. teaches that ASCs are a promising for tissue regeneration (See Tsuji article, abstract).  Therefore, an ordinary skilled artisan would be motivated with a reasonable expectation of success to apply a fibrin sealant comprising a fibrinogen complex (FC) complex comprising fibrinogen and fibonectin, a thrombin component, and a cellular component such as mesenchymal stem cells obtained from abundant adipose tissue given that MSCs from abundant adipose tissue can be obtained a minimally invasive procedure resulting in a high number of cells to a diabetic foot ulcer to regenerate tissue. 
	Additionally, it is noted that the claimed a diabetic foot patient-specific skin regeneration sheet being made by a particular process constitutes a product-by-process.  Regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  As such, the structural components of the claimed diabetic foot patient-specific skin regeneration sheet recited in the method of making the sheet include adipose tissue, fibrinogen, and thrombin.  Thus, these structural components, but not the process steps, impart structural limitations of the claimed product.  As discussed supra, the combination of Falanga and Tsuji suggest these structural limitations.  Therefore, the combination of Falanga and Tsuji suggest the special technical feature.  Accordingly, Groups I to II lack unity.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654